DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election with traverse of 1 – 10 and 14 - 19 in the reply filed on 2/23/21 is acknowledged.  The traversal is on the ground(s) that the claims as amended on 2/23/21 do not disclose or suggest the combination of features of claim 1.  This is not found persuasive because the restriction, when written on the amended claim set of 9/25/18, included prior art which did teach and suggest the combined features of claim 1 and therefore the claims of 9/25/18 did not define a contribution over the prior art.  Claims 1 – 6, 8 – 10 and 17 – 19 are under examination as claims 7 and 14 – 16 are canceled.  

The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 4, 8 – 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6120758 to Siddiqui et al. hereinafter “Siddiqui”.

Siddiqui is directed to preservatives for topical compositions particularly compositions that do not irritate the skin (1:  5 – 6).  The compositions of Siddiqui are useful as safe preservatives which are effective against bacteria, yeast and molds (5:  20 – 26).  

Regarding claims 1 – 4, 8 - 10, 17 and 18, Siddiqui teaches a composition at Table 6, Examples 2 – 12 comprising glyceryl stearate and PEG-100 stearate 3.5 %;  silica (inorganic adhesion promoter), octyl palmitate,  titanium dioxide, alumina and polyhydroxystearic acid (Tioviel OP) 3.67 %;  zinc oxide, octyl palmitate and polyhydroxystearic acid (Spectraviel OP) 0.330 %; phospholipid CDM 0.5% (organic adhesion promoter / lipid proteic derivative) and beta glucan 1 %.  The product Spectraviel OP comprises zinc oxide as part of a sunscreen mixture (8: 60 – 65, 10: 20 – 34).  As zinc oxide is a component in this composition which absorbs UV light and provides protection from the sun, the Examiner takes the position that the zinc oxide level would lie within the claimed range.  For example if the zinc oxide level of Spectraviel OP is a low 1%, then the composition of Table 6 would comprise 0.00033 % of zinc oxide.  This is still within the claimed range.  

Therefore it would have obvious to the skilled artisan to combine zinc oxide, beta glucan, silica and a lipid in a composition for use on a surface as it is directly taught by Siddiqui.  

Allowable Subject Matter


Claims 5 – 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										4/8/21

/PETER A SALAMON/Primary Examiner, Art Unit 1796